Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reniece L.W. Kabando seeks to appeal the district court’s January 27, 2017, order denying her self-styled “Amended Motion to Exparte” and amended motion to expedite. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Ka-bando seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately *231presented in the materials before this court and argument would not aid the decisional process,
DISMISSED